11/27/2018                                                           AR-15 CAD Files


                                                                                   Barrett
               Biggerhammer             SIG AMT/PE57/550    Stoner SR­25                     AR15/M16 FAQs
                                                                                    .50
                                           Bushmaster           M96
                                                                                   ANM2         HAC­7
                                            Armpistol       Expeditionary

                                                                  


                                          Colt AR­15 CAD Files
                                                                  

                                              Note the following files are for
                                              reference only, and are not
                                              intended for use in production of
                                              an actual firearm or sear. Also
                                              note that ownership of a DIAS
                                              and AR15 constitutes ownership
                                              of a machingun, please abide by
                                              the law and use these materials
                                              solely for educational purposes.

                                               




   

                                                        Adobe Acrobat Files

                     Receiver               DIAS Assembly                DIAS Housing          DIAS Sear
                                                    3D Receiver Wirefream  
                  
                                                      ­ No Dimensions ­

   


http://www.biggerhammer.net/ar15/cad/                                                                        1/2
11/27/2018                                                                 AR-15 CAD Files

                            Zip File of ALL DWG and Pro/E Files Created for these Items

                                                                        

                                                         Master CAD Files
                                                                                     
                                            (Updated to include dimension fixes from first version)


                            Special thanks to Duke Snider for all the work and detail he put into these

                                                                        

                              3 Dimensional Wireframe AutoCad File by John M. Sabato

                                                                        

                           9mm AR15 Blueprints for Fabrication of own aftermarket unit
                                          (From Home Workshop Guns by Bill Holmes)                          

                                             Unknown Origin set of Blueprints

                                                                        

                                        Animations using Pro E from the US ARMY

                   M4 Receiver Firing                                 M4 Buttstock                     Magazine
                 M203 Grenade Launcher                                Bolt Locking                    M9 Bayonet

                                                                        
  Last Modified on June 29, 2003
  aalbert@biggerhammer.net       


                                                                        

                                                                        

                                                                        




http://www.biggerhammer.net/ar15/cad/                                                                              2/2
